Citation Nr: 1733287	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

By way of background, the Board remanded the case for further development in October 2016.  At that time, the Board remanded the service-connection claim for rheumatoid arthritis, and referred the Veteran's entitlement to TDIU.  The Board also remanded the Veteran's service-connection claim for residuals of a left ankle sprain.  Since that time, in an April 2017 rating decision, the RO granted service connection for the Veteran's residuals of a left ankle sprain.  Moreover, in a March 2017 rating decision the RO denied the Veteran's TDIU claim.  The case has since been returned to the Board for appellate review of the issue listed on the title page.

The Board notes that the Veteran has not filed a Notice of Disagreement (NOD) with the March 2017 rating decision, denying entitlement to a TDIU.  Hence, despite the RO's addressing the issue in a May 2017 Supplemental Statement of the Case (SSOC), absent a jurisdiction conferring NOD, the Board lacks jurisdiction to address that claim.  The Veteran remains free to file an NOD as to that decision within the timeframe and in the manner prescribed by law.  
 
A hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a December 2016 VA examination for his rheumatoid arthritis.  At that examination, the examiner opined that that the Veteran's rheumatoid arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that the Veteran's rheumatoid arthritis was diagnosed remotely after Veteran's time in military service, and, therefore, cannot be attributable to his service.  Additionally, the examiner stated that the Veteran's rheumatoid arthritis is not linked to his time in military service, as it did not manifest during his time in military service.  However, the examiner did not discuss the significance of the finding that the Veteran's rheumatoid arthritis did not begin in service.  Rather, it appears that the examiner based her opinion solely on the finding that rheumatoid arthritis did not develop while in service.  The Board notes that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, while the examiner opined that the Veteran's rheumatoid arthritis was less likely than not caused or aggravated by the Veteran's service-connected left ankle disability, she did not provide any reasoning for that opinion.  Instead, the examiner, once again, simply stated that the Veteran's rheumatoid arthritis had its onset after the Veteran's time in service.  Thus, the AOJ should obtain a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion to determine the nature and etiology of any current rheumatoid arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has rheumatoid arthritis that manifested in service or is otherwise causally or etiologically related to his military service.

In rendering his or her opinion, the examiner should discuss the medically known or theoretical causes of rheumatoid arthritis, and describe how rheumatoid arthritis generally presents or develops in most cases.  Additionally, the examiner should address the significance, if any, of the finding that the Veteran's rheumatoid arthritis had its onset after the Veteran's time in service.

It should also be noted that the absence of in-service evidence of a rheumatoid arthritis during service is not always fatal to a service connection claim.  Evidence of a current disability and a medically sound basis for attributing that disability to an injury in service, as opposed to intercurrent causes may serve as a basis for a grant of service connection.  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's rheumatoid arthritis was caused or aggravated by the Veteran's service-connected left ankle sprain.  As the last examiner did not, the examiner should provide reasoning for his or her opinion.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved must be addressed as they are of considerable assistance to the Board.

2.  In the event that the Veteran does not report for any scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




